Exhibit 10.5

 

GUARANTY

 

THIS GUARANTY (the “Guaranty”), dated as of October 16, 2009, is executed by
each of the undersigned corporations, limited liability companies, and limited
partnerships (collectively the “Guarantors” and individually each a
“Guarantor”), in favor of U.S. National Bank Association, acting as trustee
under the Indenture defined below (in such capacity, the “Trustee”).

 

RECITALS

 

A.            Vitesse Semiconductor Corporation, a Delaware corporation (the
“Issuer”), and the Forbearing Holders (as defined in the Forbearance Agreement
(as defined below)) have entered into that certain Forbearance Agreement dated
as of the date hereof (the “Forbearance Agreement”) pursuant to which the
Forbearing Holders have agreed to forbear from exercising certain of the rights
and remedies available to them arising from the Specified Defaults (as defined
in the Forbearance Agreement) in exchange for Issuer agreeing to enter into the
Third Supplemental Indenture (as defined below).

 

B.            The Issuer and the Trustee have entered into an Indenture dated as
of September 22, 2004 (as amended by that certain First Supplemental Indenture
dated November 3, 2006, that certain Second Supplemental Indenture dated
September 24, 2007, and that certain Third Supplemental Indenture, dated as of
the date hereof, among the Forbearing Holders (as defined therein) and the
Issuer (the “Third Supplemental Indenture”), as the same may hereafter be
amended, supplemented, extended, restated, or otherwise modified from time to
time, the “Indenture”) pursuant to which the Issuer issued the Securities (as
defined in the Indenture) to the Holders.  Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to them in the Indenture.

 

C.            Each Guarantor is a subsidiary of the Issuer

 

D.            It is a requirement of the Third Supplemental Indenture that this
Guaranty be executed and delivered by each Guarantor.

 

E.             Each Guarantor finds it advantageous, desirable and in its best
interests to comply with the requirement that it execute and deliver this
Guaranty to the Trustee.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which
the parties hereby acknowledge, the parties hereto hereby covenant and agree as
follows:

 


SECTION 1.               DEFINED TERMS.  AS USED IN THIS GUARANTY, THE FOLLOWING
TERMS SHALL HAVE THE MEANING INDICATED:


 

“Issuer” shall have the meaning indicated in Recital A.

 

--------------------------------------------------------------------------------


 

“Indenture” shall have the meaning indicated in Recital B.

 

“Intercreditor Agreement” shall have the meaning given such term in the
Indenture.

 

“Forbearance Agreement” shall have the meaning indicated in Recital A.

 

“Guarantor” shall have the meaning indicated in the opening paragraph hereof.

 

“Guaranty” shall have the meaning indicated in the opening paragraph hereof.

 

“Holder” shall have the meaning given such term in the Indenture.

 

“Indenture Documents” shall have the meaning given such term in the Indenture.

 

“Material Adverse Occurrence” shall mean any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), which could
reasonably be expected to materially and adversely affect (a) the financial
condition or operation of the Issuer and its subsidiaries taken as a whole,
(b) impair the ability of the Issuer or any subsidiary to perform its
obligations under the Indenture or any writing executed pursuant thereto,
(c) the validity or enforceability of the material obligations of the Issuer or
any subsidiary under any Indenture Document, (d) the rights and remedies of the
Holders or the Trustee against the Issuer hereunder, (e) the timely payment of
the principal of and interest on the Notes or other amounts payable by the
Issuer hereunder, or (f) the validity of the joint and several nature of the
obligations of the Issuer with respect to all of the Obligations.

 

“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
the Issuer to the Holders of every kind, nature or description under the
Indenture, including the Issuer’s obligation on any notes issued under the
Indenture (including, without limitation, any obligation to pay Forbearance
Interest (as defined in the Forbearance Agreement)) and any note or notes
hereafter issued in substitution or replacement thereof, in all cases whether
due or to become due, and whether now existing or hereafter arising or incurred
and (b) any and all liabilities and obligations of the Issuer to the Holders and
the Trustee of every kind, nature and description, whether direct or indirect or
hereafter acquired by the Holders from any Person, absolute or contingent,
regardless of how such liabilities arise or by what agreement or instrument they
may be evidenced, and (c) in all of the foregoing cases whether due or to become
due, and whether now existing or hereafter arising or incurred for the benefit
of the Holders.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Third Supplemental Indenture” shall have the meaning indicated in Recital B.

 

“Trustee” shall have the meaning indicated in the opening paragraph hereof.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.               THE GUARANTY.  EACH GUARANTOR, JOINTLY AND SEVERALLY,
HEREBY ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO THE TRUSTEE, THE PAYMENT
WHEN DUE (WHETHER AT A STATED MATURITY OR EARLIER BY REASON OF ACCELERATION OR
OTHERWISE) AND PERFORMANCE OF THE OBLIGATIONS.


 


SECTION 3.               CONTINUING GUARANTY.  THIS GUARANTY IS AN ABSOLUTE,
UNCONDITIONAL AND CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, AND THE OBLIGATIONS OF THE GUARANTORS HEREUNDER SHALL NOT BE
RELEASED, IN WHOLE OR IN PART, BY ANY ACTION OR THING WHICH MIGHT, BUT FOR THIS
PROVISION OF THIS GUARANTY, BE DEEMED A LEGAL OR EQUITABLE DISCHARGE OF A SURETY
OR GUARANTOR, OTHER THAN IRREVOCABLE PAYMENT AND PERFORMANCE IN FULL OF THE
OBLIGATIONS.  NO NOTICE OF THE OBLIGATIONS TO WHICH THIS GUARANTY MAY APPLY, OR
OF ANY RENEWAL OR EXTENSION THEREOF NEED BE GIVEN TO THE GUARANTORS AND NONE OF
THE FOREGOING ACTS SHALL RELEASE THE GUARANTORS FROM LIABILITY HEREUNDER.  EACH
GUARANTOR HEREBY EXPRESSLY WAIVES (A) DEMAND OF PAYMENT, PRESENTMENT, PROTEST,
NOTICE OF DISHONOR, NONPAYMENT OR NONPERFORMANCE ON ANY AND ALL FORMS OF THE
OBLIGATIONS; (B) NOTICE OF ACCEPTANCE OF THIS GUARANTY AND NOTICE OF ANY
LIABILITY TO WHICH IT MAY APPLY; (C) ALL OTHER NOTICES AND DEMANDS OF ANY KIND
AND DESCRIPTION RELATING TO THE OBLIGATIONS NOW OR HEREAFTER PROVIDED FOR BY ANY
AGREEMENT, STATUTE, LAW, RULE OR REGULATION; AND (D) ANY AND ALL DEFENSES OF THE
ISSUER PERTAINING TO THE OBLIGATIONS EXCEPT FOR THE DEFENSE OF DISCHARGE BY
PAYMENT.  NO GUARANTOR SHALL BE EXONERATED WITH RESPECT TO SUCH GUARANTORS’
LIABILITIES UNDER THIS GUARANTY BY ANY ACT OR THING EXCEPT IRREVOCABLE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS, IT BEING THE PURPOSE AND INTENT OF THIS
GUARANTY THAT THE OBLIGATIONS CONSTITUTE THE DIRECT AND PRIMARY OBLIGATIONS OF
EACH GUARANTOR AND THAT THE COVENANTS, AGREEMENTS AND ALL OBLIGATIONS OF THE
GUARANTORS HEREUNDER BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE.  EACH GUARANTOR
SHALL BE AND REMAIN LIABLE FOR ANY DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY
MORTGAGE, DEED OF TRUST OR SECURITY AGREEMENT SECURING ALL OR ANY PART OF THE
OBLIGATIONS, WHETHER OR NOT THE LIABILITY OF THE ISSUER OR ANY OTHER PERSON FOR
SUCH DEFICIENCY IS DISCHARGED PURSUANT TO STATUTE, JUDICIAL DECISION OR
OTHERWISE.  THE ACCEPTANCE OF THIS GUARANTY BY THE TRUSTEE AND THE HOLDERS IS
NOT INTENDED AND DOES NOT RELEASE ANY LIABILITY PREVIOUSLY EXISTING OF ANY
GUARANTOR OR SURETY OF ANY INDEBTEDNESS OF THE ISSUER TO THE TRUSTEE AND THE
HOLDERS.


 

Section 4.                Second Priority Nature of Liens.  Notwithstanding
anything herein to the contrary, the liens and security interest granted to the
Collateral Agent for the benefit of the Holders pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent or any Holder
hereunder is subject to the provisions of the Intercreditor Agreement.

 


SECTION 5.               OTHER TRANSACTIONS.  THE TRUSTEE AND EACH HOLDER IS
EXPRESSLY AUTHORIZED (A) TO EXCHANGE, SURRENDER OR RELEASE WITH OR WITHOUT
CONSIDERATION ANY OR ALL COLLATERAL AND SECURITY WHICH MAY AT ANY TIME BE PLACED
WITH IT BY THE ISSUER OR BY ANY OTHER PERSON, OR TO FORWARD OR DELIVER ANY OR
ALL SUCH COLLATERAL AND SECURITY DIRECTLY TO THE ISSUER FOR COLLECTION AND
REMITTANCE OR FOR CREDIT, OR TO COLLECT THE SAME IN ANY OTHER MANNER WITHOUT
NOTICE TO THE GUARANTORS AND (B) TO AMEND, MODIFY, EXTEND OR SUPPLEMENT THE
INDENTURE, ANY NOTE OR OTHER INSTRUMENT EVIDENCING THE OBLIGATIONS OR ANY PART
THEREOF AND ANY OTHER AGREEMENT WITH RESPECT TO THE OBLIGATIONS, WAIVE
COMPLIANCE BY THE ISSUER OR ANY OTHER PERSON WITH THE RESPECTIVE TERMS THEREOF
AND SETTLE OR COMPROMISE ANY OF THE OBLIGATIONS WITHOUT NOTICE TO ANY GUARANTOR
AND WITHOUT IN ANY MANNER AFFECTING THE ABSOLUTE LIABILITIES OF ANY GUARANTOR
HEREUNDER.  NO INVALIDITY, IRREGULARITY OR UNENFORCEABILITY OF ALL OR ANY PART
OF THE OBLIGATIONS OR OF ANY SECURITY THEREFOR OR OTHER RECOURSE WITH RESPECT
THERETO SHALL AFFECT, IMPAIR OR BE A DEFENSE TO THIS GUARANTY.  THE LIABILITIES
OF EACH GUARANTOR HEREUNDER SHALL NOT BE AFFECTED OR IMPAIRED BY ANY

 

3

--------------------------------------------------------------------------------


 


FAILURE, DELAY, NEGLECT OR OMISSION ON THE PART OF THE TRUSTEE OR THE HOLDERS TO
REALIZE UPON ANY OF THE OBLIGATIONS OF THE ISSUER TO THE HOLDERS, OR UPON ANY
COLLATERAL OR SECURITY FOR ANY OR ALL OF THE OBLIGATIONS, NOR BY THE TAKING BY
THE HOLDERS OF (OR THE FAILURE TO TAKE) ANY OTHER GUARANTY OR GUARANTIES TO
SECURE THE OBLIGATIONS, NOR BY THE TAKING BY THE HOLDERS OF (OR THE FAILURE TO
TAKE OR THE FAILURE TO PERFECT ITS SECURITY INTEREST IN OR OTHER LIEN ON)
COLLATERAL OR SECURITY OF ANY KIND.  NO ACT OR OMISSION OF THE HOLDER, WHETHER
OR NOT SUCH ACTION OR FAILURE TO ACT VARIES OR INCREASES THE RISK, OR AFFECTS
THE RIGHTS OR REMEDIES OF THE GUARANTORS, SHALL AFFECT OR IMPAIR THE OBLIGATIONS
OF THE GUARANTORS HEREUNDER.  EACH GUARANTOR ACKNOWLEDGES THAT THIS GUARANTY IS
IN EFFECT AND BINDING WITHOUT REFERENCE TO WHETHER THIS GUARANTY IS SIGNED BY
ANY OTHER PERSON OR PERSONS, THAT POSSESSION OF THIS GUARANTY BY THE TRUSTEE OR
ANY HOLDER SHALL BE CONCLUSIVE EVIDENCE OF DUE DELIVERY HEREOF BY SUCH GUARANTOR
AND THAT THIS GUARANTY SHALL CONTINUE IN FULL FORCE AND EFFECT, BOTH AS TO THE
OBLIGATIONS THEN EXISTING AND/OR THEREAFTER CREATED, NOTWITHSTANDING THE RELEASE
OF OR EXTENSION OF TIME TO ANY OTHER GUARANTOR OF THE OBLIGATIONS OR ANY PART
THEREOF.


 


SECTION 6.               ACTIONS NOT REQUIRED.  EACH GUARANTOR HEREBY WAIVES ANY
AND ALL RIGHT TO CAUSE A MARSHALLING OF THE ASSETS OF THE ISSUER OR ANY OTHER
ACTION BY ANY COURT OR OTHER GOVERNMENTAL BODY WITH RESPECT THERETO OR TO CAUSE
THE TRUSTEE OR ANY HOLDER TO PROCEED AGAINST ANY SECURITY FOR THE OBLIGATIONS OR
ANY OTHER RECOURSE WHICH THE TRUSTEE OR ANY HOLDER MAY HAVE WITH RESPECT THERETO
AND FURTHER WAIVES ANY AND ALL REQUIREMENTS THAT THE TRUSTEE OR ANY HOLDER
INSTITUTE ANY ACTION OR PROCEEDING AT LAW OR IN EQUITY, OR OBTAIN ANY JUDGMENT,
AGAINST THE ISSUER OR ANY OTHER PERSON, OR WITH RESPECT TO ANY COLLATERAL
SECURITY FOR THE OBLIGATIONS, AS A CONDITION PRECEDENT TO MAKING DEMAND ON OR
BRINGING AN ACTION OR OBTAINING AND/OR ENFORCING A JUDGMENT AGAINST, SUCH
GUARANTOR UPON THIS GUARANTY.  EACH GUARANTOR FURTHER ACKNOWLEDGES THAT TIME IS
OF THE ESSENCE WITH RESPECT TO SUCH GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY.  ANY REMEDY OR RIGHT HEREBY GRANTED WHICH SHALL BE FOUND TO BE
UNENFORCEABLE AS TO ANY PERSON OR UNDER ANY CIRCUMSTANCE, FOR ANY REASON, SHALL
IN NO WAY LIMIT OR PREVENT THE ENFORCEMENT OF SUCH REMEDY OR RIGHT AS TO ANY
OTHER PERSON OR CIRCUMSTANCE, NOR SHALL SUCH UNENFORCEABILITY LIMIT OR PREVENT
ENFORCEMENT OF ANY OTHER REMEDY OR RIGHT HEREBY GRANTED.


 


SECTION 7.               NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT OR
PAYMENTS MADE BY ANY GUARANTOR HEREUNDER, EACH GUARANTOR WAIVES ALL RIGHTS OF
SUBROGATION TO ANY OF THE RIGHTS OF THE TRUSTEE OR THE HOLDERS AGAINST THE
ISSUER OR ANY OTHER PERSON LIABLE FOR PAYMENT OF ANY OF THE OBLIGATIONS OR ANY
COLLATERAL SECURITY OR GUARANTY OR RIGHT OF OFFSET HELD BY THE TRUSTEE OR THE
HOLDERS FOR THE PAYMENT OF THE OBLIGATIONS, AND EACH GUARANTOR WAIVES ALL RIGHTS
TO SEEK ANY RECOURSE TO OR CONTRIBUTION OR REIMBURSEMENT FROM THE ISSUER OR ANY
OTHER PERSON LIABLE FOR PAYMENT OF ANY OF THE OBLIGATIONS IN RESPECT OF PAYMENTS
MADE BY SUCH GUARANTOR HEREUNDER.


 


SECTION 8.               APPLICATION OF PAYMENTS.  ANY AND ALL PAYMENTS UPON THE
OBLIGATIONS MADE BY ANY GUARANTOR OR BY ANY OTHER PERSON, AND/OR THE PROCEEDS OF
ANY OR ALL COLLATERAL OR SECURITY FOR ANY OF THE OBLIGATIONS, MAY BE APPLIED BY
THE TRUSTEE ON SUCH ITEMS OF THE OBLIGATIONS AS THE TRUSTEE MAY ELECT FOR THE
BENEFIT OF THE HOLDERS.


 


SECTION 9.               RECOVERY OF PAYMENT.  IF ANY PAYMENT RECEIVED BY THE
TRUSTEE OR ANY HOLDER AND APPLIED TO THE OBLIGATIONS IS SUBSEQUENTLY SET ASIDE,
RECOVERED, RESCINDED OR REQUIRED TO BE RETURNED FOR ANY REASON (INCLUDING,
WITHOUT LIMITATION, THE BANKRUPTCY, INSOLVENCY OR REORGANIZATION OF THE ISSUER
OR ANY OTHER OBLIGOR), THE OBLIGATIONS TO WHICH SUCH PAYMENT WAS APPLIED SHALL
FOR THE PURPOSES OF THIS GUARANTY BE DEEMED TO HAVE CONTINUED IN EXISTENCE,

 

4

--------------------------------------------------------------------------------


 


NOTWITHSTANDING SUCH APPLICATION, AND THIS GUARANTY SHALL BE ENFORCEABLE AS TO
SUCH OBLIGATIONS AS FULLY AS IF SUCH APPLICATION HAD NEVER BEEN MADE. 
REFERENCES IN THIS GUARANTY TO AMOUNTS “IRREVOCABLY PAID” OR TO “IRREVOCABLE
PAYMENT” REFER TO PAYMENTS THAT CANNOT BE SET ASIDE, RECOVERED, RESCINDED OR
REQUIRED TO BE RETURNED FOR ANY REASON.


 


SECTION 10.             ISSUER’S FINANCIAL CONDITION.  EACH GUARANTOR IS
FAMILIAR WITH THE FINANCIAL CONDITION OF THE ISSUER, AND EACH GUARANTOR HAS
EXECUTED AND DELIVERED THIS GUARANTY BASED ON SUCH GUARANTOR’S OWN JUDGMENT AND
NOT IN RELIANCE UPON ANY STATEMENT OR REPRESENTATION OF THE TRUSTEE OR THE
HOLDER.  THE TRUSTEE AND EACH HOLDER SHALL HAVE NO OBLIGATION TO PROVIDE THE
GUARANTORS WITH ANY ADVICE WHATSOEVER OR TO INFORM THE GUARANTORS AT ANY TIME OF
THE HOLDER’S ACTIONS, EVALUATIONS OR CONCLUSIONS ON THE FINANCIAL CONDITION OR
ANY OTHER MATTER CONCERNING THE ISSUER.


 


SECTION 11.             REMEDIES.  ALL REMEDIES AFFORDED TO THE TRUSTEE AND THE
HOLDERS BY REASON OF THIS GUARANTY ARE SEPARATE AND CUMULATIVE REMEDIES AND IT
IS AGREED THAT NO ONE OF SUCH REMEDIES, WHETHER OR NOT EXERCISED BY THE TRUSTEE
OR ANY HOLDER, SHALL BE DEEMED TO BE IN EXCLUSION OF ANY OF THE OTHER REMEDIES
AVAILABLE TO THE TRUSTEE OR ANY HOLDER AND NO ONE OF SUCH REMEDIES SHALL IN ANY
WAY LIMIT OR PREJUDICE ANY OTHER LEGAL OR EQUITABLE REMEDY WHICH THE TRUSTEE OR
ANY HOLDER MAY HAVE HEREUNDER AND WITH RESPECT TO THE OBLIGATIONS.  MERE DELAY
OR FAILURE TO ACT SHALL NOT PRECLUDE THE EXERCISE OR ENFORCEMENT OF ANY RIGHTS
AND REMEDIES AVAILABLE TO THE TRUSTEE OR ANY HOLDER.


 


SECTION 12.             BANKRUPTCY OF THE ISSUER.  EACH GUARANTOR EXPRESSLY
AGREES THAT THE LIABILITIES AND OBLIGATIONS OF SUCH GUARANTOR UNDER THIS
GUARANTY SHALL NOT IN ANY WAY BE IMPAIRED OR OTHERWISE AFFECTED BY THE
INSTITUTION BY OR AGAINST THE ISSUER OR ANY OTHER PERSON OF ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR ANY OTHER
SIMILAR PROCEEDINGS FOR RELIEF UNDER ANY BANKRUPTCY LAW OR SIMILAR LAW FOR THE
RELIEF OF DEBTORS AND THAT ANY DISCHARGE OF ANY OF THE OBLIGATIONS PURSUANT TO
ANY SUCH BANKRUPTCY OR SIMILAR LAW OR OTHER LAW SHALL NOT DIMINISH, DISCHARGE OR
OTHERWISE AFFECT IN ANY WAY THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS
GUARANTY, AND THAT UPON THE INSTITUTION OF ANY OF THE ABOVE ACTIONS, SUCH
OBLIGATIONS SHALL BE ENFORCEABLE AGAINST SUCH GUARANTOR.


 


SECTION 13.             COSTS AND EXPENSES.  THE GUARANTORS JOINTLY AND
SEVERALLY AGREE TO PAY OR REIMBURSE THE TRUSTEE ON DEMAND FOR ALL OUT-OF-POCKET
EXPENSES (INCLUDING IN EACH CASE ALL REASONABLE FEES AND EXPENSES OF COUNSEL)
INCURRED BY THE TRUSTEE ARISING OUT OF OR IN CONNECTION WITH THE ENFORCEMENT OF
THIS GUARANTY AGAINST THE GUARANTORS OR ARISING OUT OF OR IN CONNECTION WITH ANY
FAILURE OF ANY GUARANTOR TO FULLY AND TIMELY PERFORM THE OBLIGATIONS OF SUCH
GUARANTOR HEREUNDER.


 


SECTION 14.             WAIVERS AND AMENDMENTS.  THIS GUARANTY CAN BE WAIVED,
MODIFIED, AMENDED, TERMINATED OR DISCHARGED ONLY EXPLICITLY IN A WRITING SIGNED
BY THE TRUSTEE.  A WAIVER SO SIGNED SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSE GIVEN.


 


SECTION 15.             NOTICES.  ANY NOTICE OR OTHER COMMUNICATION TO ANY PARTY
IN CONNECTION WITH THIS GUARANTY SHALL BE IN WRITING AND SHALL BE SENT BY MANUAL
DELIVERY, FACSIMILE TRANSMISSION, OVERNIGHT COURIER OR UNITED STATES MAIL
(POSTAGE PREPAID) ADDRESSED TO SUCH PARTY AT THE ADDRESS SPECIFIED ON THE
SIGNATURE PAGE HEREOF, OR AT SUCH OTHER ADDRESS AS SUCH PARTY SHALL

 

5

--------------------------------------------------------------------------------


 


HAVE SPECIFIED TO THE OTHER PARTY HERETO IN WRITING.  ALL PERIODS OF NOTICE
SHALL BE MEASURED FROM THE DATE OF DELIVERY THEREOF IF MANUALLY DELIVERED, FROM
THE DATE OF SENDING THEREOF IF SENT BY FACSIMILE TRANSMISSION, FROM THE FIRST
BUSINESS DAY AFTER THE DATE OF SENDING IF SENT BY OVERNIGHT COURIER, OR FROM
FOUR DAYS AFTER THE DATE OF MAILING IF MAILED.


 


SECTION 16.             GUARANTOR ACKNOWLEDGEMENTS.  THE GUARANTORS HEREBY
ACKNOWLEDGE THAT (A) COUNSEL HAS ADVISED THE GUARANTORS IN THE NEGOTIATION,
EXECUTION AND DELIVERY OF THIS GUARANTY, (B) NEITHER THE TRUSTEE NOR ANY HOLDER
HAS A FIDUCIARY RELATIONSHIP TO ANY GUARANTOR, EACH SUCH RELATIONSHIP BEING
SOLELY THAT OF OBLIGOR AND CREDITOR, AND (C) NO JOINT VENTURE EXISTS BETWEEN ANY
GUARANTOR AND THE TRUSTEE OR ANY GUARANTOR AND ANY HOLDER.


 


SECTION 17.             REPRESENTATIONS AND WARRANTIES.  EACH GUARANTOR HEREBY
REPRESENTS AND WARRANTS TO THE TRUSTEE AND THE HOLDERS THAT IT IS A CORPORATION,
LIMITED LIABILITY COMPANY, OR LIMITED PARTNERSHIP, AS APPLICABLE, ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND HAS THE POWER AND AUTHORITY AND THE LEGAL RIGHT TO OWN AND
OPERATE ITS PROPERTIES AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY
ENGAGED.  EACH GUARANTOR FURTHER REPRESENTS AND WARRANTS TO THE TRUSTEE AND THE
HOLDERS THAT:


 


17(A)       IT HAS THE POWER AND AUTHORITY AND THE LEGAL RIGHT TO EXECUTE AND
DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER
INDENTURE DOCUMENTS TO WHICH IT IS A PARTY AND HAS TAKEN ALL NECESSARY ACTION
REQUIRED BY ITS FORM OF ORGANIZATION TO AUTHORIZE SUCH EXECUTION, DELIVERY AND
PERFORMANCE.


 


17(B)       THIS GUARANTY AND EACH INDENTURE DOCUMENT TO WHICH IT IS A PARTY
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH GUARANTOR,
ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


 


17(C)       THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY WILL NOT
(I) VIOLATE ANY PROVISION OF ANY LAW, STATUTE, RULE OR REGULATION OR ANY ORDER,
WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD OF ANY COURT,
GOVERNMENTAL AGENCY OR ARBITRATOR PRESENTLY IN EFFECT HAVING APPLICABILITY TO
IT, (II) VIOLATE OR CONTRAVENE ANY PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, OR
(III) EXCEPT AS DISCLOSED IN THE INDENTURE, RESULT IN A BREACH OF OR CONSTITUTE
A DEFAULT UNDER ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT,
LEASE OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES MAY BE BOUND OR RESULT IN THE CREATION OF ANY LIEN THEREUNDER EXCEPT
IN EACH CASE OF ANY SUCH BREACH OR DEFAULT UNDER THIS CLAUSE (III) AS WOULD NOT
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE OCCURRENCE.  EXCEPT WITH
RESPECT TO OR AS A RESULT OF THE SPECIFIED DEFAULTS (AS DEFINED IN THE
FORBEARANCE AGREEMENT), IT IS NOT IN DEFAULT UNDER OR IN VIOLATION OF ANY SUCH
LAW, STATUTE, RULE OR REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD OR ANY SUCH INDENTURE, LOAN OR CREDIT AGREEMENT OR OTHER
AGREEMENT, LEASE OR INSTRUMENT IN ANY CASE IN WHICH THE CONSEQUENCES OF SUCH
DEFAULT OR VIOLATION WOULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
OCCURRENCE.

 

6

--------------------------------------------------------------------------------


 


17(D)       NO ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION OR VALIDATION
OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL
OR PUBLIC BODY OR AUTHORITY IS REQUIRED ON ITS PART TO AUTHORIZE, OR IS REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF, OR THE LEGALITY,
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF, THIS GUARANTY, OTHER THAN ANY
REQUIRED APPROVALS OR CONSENTS BY THE FIRST LIEN AGENT OR THE FIRST LIEN LENDERS
(EACH AS DEFINED IN THE INTERCREDITOR AGREEMENT).


 


17(E)       [INTENTIONALLY OMITTED]


 


17(F)        IT EXPECTS TO DERIVE BENEFITS FROM THE TRANSACTIONS RESULTING IN
THE CREATION OF THE OBLIGATIONS.  THE TRUSTEE AND THE HOLDERS MAY RELY
CONCLUSIVELY ON THE CONTINUING WARRANTY, HEREBY MADE, THAT IT CONTINUES TO BE
BENEFITED BY THE HOLDERS’ FORBEARANCE UNDER THE FORBEARANCE AGREEMENT FROM
EXERCISING REMEDIES AGAINST THE ISSUER AND NEITHER THE TRUSTEE NOR ANY HOLDER
SHALL HAVE A DUTY TO INQUIRE INTO OR CONFIRM THE RECEIPT OF ANY SUCH BENEFITS,
AND THIS GUARANTY AND THE INDENTURE DOCUMENTS SHALL BE EFFECTIVE AND ENFORCEABLE
BY THE TRUSTEE AND THE HOLDERS WITHOUT REGARD TO THE RECEIPT, NATURE OR VALUE OF
ANY SUCH BENEFITS.


 


SECTION 18.             CONTINUING GUARANTY.  THIS GUARANTY SHALL (A) REMAIN IN
FULL FORCE AND EFFECT UNTIL IRREVOCABLE PAYMENT IN FULL OF THE OBLIGATIONS,
(B) BE BINDING UPON EACH GUARANTOR, ITS SUCCESSORS AND ASSIGNS AND (C) INURE TO
THE BENEFIT OF, AND BE ENFORCEABLE BY, THE TRUSTEE AND ANY HOLDER AND THEIR
SUCCESSORS, TRANSFEREES, AND ASSIGNS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING CLAUSE (C), ANY HOLDER MAY ASSIGN OR OTHERWISE TRANSFER ALL OR ANY
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE INDENTURE TO ANY OTHER PERSONS
TO THE EXTENT AND IN THE MANNER PROVIDED IN THE INDENTURE AND MAY SIMILARLY
TRANSFER ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS GUARANTY TO SUCH PERSONS.


 


SECTION 19.             REAFFIRMATION.  EACH GUARANTOR AGREES THAT WHEN SO
REASONABLY REQUESTED BY THE TRUSTEE OR ANY HOLDER FROM TIME TO TIME IT WILL
PROMPTLY EXECUTE AND DELIVER TO THE TRUSTEE OR SUCH HOLDER A WRITTEN
REAFFIRMATION OF THIS GUARANTY IN SUCH FORM AS THE TRUSTEE OR SUCH HOLDER MAY
REASONABLY REQUIRE.


 


SECTION 20.             REVOCATION.  NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
A GUARANTOR MAY REVOKE THIS GUARANTY AS TO SUCH GUARANTOR PROSPECTIVELY AS TO
FUTURE TRANSACTIONS BY WRITTEN NOTICE TO THAT EFFECT ACTUALLY RECEIVED BY THE
TRUSTEE AND EACH HOLDER.  NO SUCH REVOCATION SHALL RELEASE, IMPAIR OR AFFECT IN
ANY MANNER ANY LIABILITY HEREUNDER WITH RESPECT TO OBLIGATIONS CREATED,
CONTRACTED, ASSUMED OR INCURRED PRIOR TO RECEIPT BY THE TRUSTEE AND EACH HOLDER
OF WRITTEN NOTICE OF REVOCATION, OR OBLIGATIONS CREATED, CONTRACTED, ASSUMED OR
INCURRED AFTER RECEIPT OF SUCH NOTICE PURSUANT TO ANY CONTRACT ENTERED INTO BY
THE TRUSTEE OR ANY HOLDER PRIOR TO RECEIPT OF SUCH NOTICE, OR ANY RENEWALS OR
EXTENSIONS THEREOF, THERETOFORE OR THEREAFTER MADE, OR ANY INTEREST ACCRUED OR
ACCRUING ON SUCH OBLIGATIONS, OR ALL OTHER COSTS, EXPENSES AND REASONABLE
ATTORNEYS’ FEES ARISING FROM SUCH OBLIGATIONS.


 


SECTION 21.             GOVERNING LAW AND CONSTRUCTION.  THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF.  WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY AND ANY OTHER
STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED

 

7

--------------------------------------------------------------------------------


 


HEREBY OR RELATING HERETO SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE
AND VALID UNDER SUCH APPLICABLE LAW, BUT, IF ANY PROVISION OF THIS GUARANTY OR
ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING
HERETO SHALL BE HELD TO BE PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS GUARANTY OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO.


 


SECTION 22.             CONSENT TO JURISDICTION.  AT THE OPTION OF THE HOLDERS,
THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT OR STATE COURT SITTING IN NEW
YORK, NEW YORK; AND EACH GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY
SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. 
IN THE EVENT A GUARANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS GUARANTY, THE HOLDERS AT THEIR OPTION SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.


 


SECTION 23.             WAIVER OF JURY TRIAL.  EACH GUARANTOR, THE TRUSTEE AND
EACH HOLDER, BY ITS ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 24.             COUNTERPARTS.  THIS GUARANTY MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 


SECTION 25.             JOINDER AGREEMENTS.  EACH SUBSIDIARY OF THE ISSUER OR
ANY GUARANTOR THAT IS REQUIRED TO BECOME A PARTY TO THIS GUARANTY PURSUANT TO
SECTION 16.5 OF THE INDENTURE OR OTHERWISE SHALL BECOME A PARTY HERETO AS A
GUARANTOR FOR ALL PURPOSES OF THIS GUARANTY BY EXECUTING AND DELIVERING TO THE
TRUSTEE A JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED
HERETO.  UPON EXECUTION AND DELIVERY, SUCH PARTY SHALL BE AS FULLY A PARTY
HERETO AS IF SUCH PARTY WERE AN ORIGINAL SIGNATORY HEREOF.  EACH GUARANTOR
EXPRESSLY AGREES THAT ITS OBLIGATIONS ARISING HEREUNDER SHALL NOT BE AFFECTED OR
DIMINISHED BY THE ADDITION OR RELEASE OF ANY OTHER GUARANTOR HEREUNDER.


 


SECTION 26.             GENERAL.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS GUARANTY OR IN ANY OTHER AGREEMENT BETWEEN A GUARANTOR AND THE HOLDERS
SHALL SURVIVE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY AND THE
CREATION AND PAYMENT OF THE OBLIGATIONS.  CAPTIONS IN THIS GUARANTY ARE FOR
REFERENCE AND CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OR
MEANING OF ANY PROVISION OF THIS GUARANTY.  IN THE CASE OF ANY CONFLICT BETWEEN
ANY PROVISION OF THIS GUARANTY AND ANY PROVISION OF THE INDENTURE, THE PROVISION
OF THE INDENTURE

 

8

--------------------------------------------------------------------------------


 


SHALL GOVERN.  ENFORCEMENT OF THIS GUARANTY AGAINST THE GUARANTORS SHALL BE
SUBJECT TO ALL TERMS, CONDITIONS, AND PROVISIONS OF THE INDENTURE APPLICABLE TO
THE ENFORCEMENT AGAINST THE ISSUER OF THE NOTES, PROVIDED, HOWEVER,
NOTWITHSTANDING ANY PROVISION OF THIS GUARANTY, IN ALL CASES APPLICABLE TERMS OF
THIS GUARANTY AND THE INDENTURE ARE SUBJECT TO THE APPLICABLE TERMS OF THE
INTERCREDITOR AGREEMENT.


 

[The remainder of this page is intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

VITESSE MANUFACTURING & DEVELOPMENT CORPORATION

 

 

 

By:

/s/ Christopher R. Gardner

 

 

 

 

Name:

Christopher R. Gardner

 

 

 

 

Title:

President

 

Jurisdiction of Organization:  Delaware

 

Address:

 

741 Calle Plano
Camarillo, CA  93102

 

 

VITESSE SEMICONDUCTOR SALES CORPORATION

 

 

 

By:

/s/ Christopher R. Gardner

 

 

 

 

Name:

Christopher R. Gardner

 

 

 

 

Title:

President

 

Jurisdiction of Organization:  Delaware

 

Address:

 

741 Calle Plano
Camarillo, CA  93102

 

[Signature Page to Guaranty]

 

S-1

--------------------------------------------------------------------------------


 

Address for the Trustee:

 

U.S. Bank National Association

EP-MN-WS3C
60 Livingston Avenue
St. Paul, Minnesota  55107-2292

Attn: Corporate Trust Department

 

[Signature Page to Guaranty]

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A TO GUARANTY

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of ___, 200_ (this “Agreement”), is by
__________________________, a _______ _____________ formed under the laws of the
State of __________________________ (the “Joining Party”), and is delivered to
U.S. National Bank Association, as trustee (in such capacity, the “Trustee”) for
the Holders from time to time party to the Indenture dated as of September 22,
2004 (as amended by that certain First Supplemental Indenture dated November 3,
2006, that certain Second Supplemental Indenture dated September 24, 2007, and
that certain Third Supplemental Indenture, dated as of the date hereof (the
“Third Supplemental Indenture”), and as the same may be further amended,
restated or otherwise modified from time to time, the “Indenture”), and pursuant
to Section 25 of that certain Guaranty, dated as of October 16, 2009, executed
by each Guarantor party thereto in favor of the Trustee (the “Guaranty”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Guaranty.

 

Pursuant to Section 25 of the Guaranty, by its execution of this Agreement, the
Joining Party hereby becomes a party to the Guaranty bound by all of the terms
and conditions thereof, and, from and after the date hereof, is a Guarantor
bound by all of the obligations of a Guarantor under the Guaranty.  The Joining
Party hereby acknowledges that by becoming a Guarantor, the Joining Party
absolutely and unconditionally guaranties the payment and performance of the
“Obligations” under the Guaranty.  The Joining Party hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions,
obligations and conditions applicable to a Issuer under the Guaranty, as amended
hereby.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, other legal representatives, successors and assigns,
and shall inure to the benefit of the Trustee, its successors and assigns and
shall be governed by the laws of the State of New York without reference to
principles of conflict of laws.

 

[The remainder of this page is intentionally left blank.]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has executed this Agreement as of the date
first above written.

 

 

[                                     ]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Jurisdiction of Organization:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Joinder Agreement]

 

A-2

--------------------------------------------------------------------------------